Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 24, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No complete copy of EP 3464826 has been provided (only a corresponding one page abstract and a single page publication number have been provided), and the information referred to therein has not been considered.

The information disclosure statement filed August 24, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. No explanation of the relevance of FR 3018868 has been provided, and the information referred to therein has not been considered.

Drawings
Figures 15A and 15B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figure 12A, “RADICAL” should be -- radial --.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” has been used to designate both tapered slot and the spacer. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, line 1, “patent” should not be mentioned, as no patent has been granted yet.
In paragraph 32, the second to last line, “couples” should be changed to -- coupled --.
In paragraph 34, line 2, “the” (second occurrence) should be deleted.
In paragraph 76, line 6, “e.g.,” (second occurrence) should be deleted.
In paragraph 76, line 7, -- ) -- should be inserted after “etc.”
Paragraph 81 refers to the blade slipping into slot 720. It is unclear how this occurs, as the dovetail is already in fixture 710.
In paragraph 89, line 2, the extraneous mark after “11A” should be deleted.
Paragraph 102 refers to the blade dovetail 1405 in the slot 1410. It is unclear how this can happen, as the blade dovetail 1405 surrounds the collet 1400 and is located outside of the collet.
In paragraph 120, line 1, there needs to be a left quotation mark around the word “Including”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
A first retainer positioned on a first end of the collet and a second retainer positioned on a second end of the collet to provide axial retention for the blade in the slot, in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 each recite that at least one bolt extends into the blade, which appears inaccurate. In figures 13A-13C, the bolts 1350, 1355 do not extend into the blade 110; and in figures 14A-14D, the bolts 1420 do not extend into the blade (the blade being shown as attached to the blade dovetail 1405). In figures 14a-14D, the bolts 1420 actually extend into the collet 1400.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmis 2009/0324414.
Disclosed is a blade apparatus comprising: a collet 4 including a slot (in the form of a dovetail complementary to blade root 3) to receive an end 3 of a blade 2; and a plurality of retainers including a first left hand retainer 15 positioned on a first end of the collet and a second right hand retainer 15 positioned on a second end of the collet to provide axial retention for the blade in the slot (claim 1).
The plurality of retainers includes a plurality of straps, as the retainers have a circumferential extent and function to strap the blade into the slot (claim 2).
The collet includes pockets to receive the retainers (claim 3).
The collet includes ramps 7 to retain and support the retainers (claim 4).
The ramps align with the radially inner end of the blade that is positioned in the slot (claim 5).
The plurality of retainers is secured to the collet using bolts 8 (claim 7).
A ram 7 is positioned with respect to the end of the blade in the slot (claim 10).
Also disclosed is a blade retention apparatus comprising: a receiving means including a dovetail slot to receive the end of the blade; and a retention means 15, 15 respectively positioned at a first right hand end and a second left hand end of the receiving means to provide axial retention for the blade in the slot (claim 20).
Note the annotated figure below.

    PNG
    media_image1.png
    726
    827
    media_image1.png
    Greyscale


Claims 1-3, 6, 11, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miosga 2006/0207309.
Disclosed is a blade apparatus comprising: a collet including a slot to receive an end 11 of a blade 9; and a plurality of retainers formed at the end of plate 47 including a first left hand retainer positioned on a first end of the collet and a second right hand retainer positioned on a second end of the collet to provide axial retention for the blade in the slot (claim 1).
The plurality of retainers includes a plurality of straps, as the retainers have a circumferential extent and function to strap the blade into the slot (claim 2).
The collet includes pockets 43, 43 to receive the retainers (claim 3).
The collet is round with the first end and the second end flattened (claim 6).
Also disclosed is an open rotor engine apparatus comprising: a rotatable hub 13; the collet positioned on the rotatable hub, the collet including the slot to receive the end of the blade; and the plurality of retainers including the first retainer positioned on the first end of the collet and the second retainer positioned on the second end of the collet to provide axial retention for the blade in the slot (claim 11).
The collet includes the pockets to receive the retainers (claim 13).
The collet is round with the first end and the second end flattened (claim 15).
Also disclosed is a blade retention apparatus comprising: a receiving means including the slot to receive the end of the blade; and a retention means in the form of the first and second retainers respectively positioned at a first end and a second end of the receiving means to provide axial retention for the blade in the slot (claim 20).
Note the annotated figure below.


    PNG
    media_image2.png
    741
    873
    media_image2.png
    Greyscale


Claims 1, 3, 6-9, 11, 13, 15-18, and 20 (as far as claims 8-9 and 17-18 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United Kingdom Patent Publication 860,281.
Disclosed is a blade apparatus comprising: a collet including a slot 4 to receive an end 6 of a blade 5; and a plurality of retainers including a first retainer positioned on a first end of the collet and a second retainer positioned on a second end of the collet to provide axial retention for the blade in the slot (claim 1).
The collet includes pockets to receive the retainers (claim 3).
The collet is round with the first end and the second end flattened (claim 6).
The plurality of retainers is secured to the collet using bolts 3 (claim 7).
At least one bolt 3 extends into the blade (claim 8).
The at least one bolt 3 is in double shear (claim 9).
Also disclosed is an open rotor engine apparatus comprising: a rotatable hub 1; the collet positioned on the rotatable hub, the collet including the slot to receive the end of the blade; and the plurality of retainers including the first retainer positioned on the first end of the collet and the second retainer positioned on the second end of the collet to provide axial retention for the blade in the slot (claim 11).
The collet includes the pockets to receive the retainers (claim 13).
The collet is round with the first end and the second end flattened (claim 15).
The plurality of retainers is secured to the collet using the bolts (claim 16).
The at least one bolt extends into the blade (claim 17).
The at least one bolt is in double shear (claim 18).
Also disclosed is a blade retention apparatus comprising: a receiving means including the slot to receive the end of the blade; and a retention means in the form of the first retainer and the second retainer respectively positioned at a first end and a second end of the receiving means to provide axial retention for the blade in the slot (claim 20).
Note the annotated figure below.


    PNG
    media_image3.png
    1313
    706
    media_image3.png
    Greyscale

Claims 1-2, 6, 10-12, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad 4,711,007.
Disclosed is a blade apparatus comprising: a collet including a slot 7 to receive an end 5 of a blade 11; and a plurality of retainers including a first retainer (the left hand bent portion of 25) positioned on a first end of the collet and a second retainer (the right hand bent portion of 25) positioned on a second end of the collet to provide axial retention for the blade in the slot (claim 1).
The plurality of retainers includes a plurality of straps, as the retainers have a circumferential extent and function to strap the blade into the slot (claim 2).
The collet is round with the first end and the second end flattened (claim 6).
A ram (the tapered central portion of 25) is positioned with respect to the end of the blade in the slot (claim 10).
Also disclosed is an open rotor engine apparatus comprising: a rotatable hub 3; the collet positioned on the rotatable hub, the collet including the slot to receive the end of the blade; and the plurality of retainers including the first retainer positioned on the first end of the collet and the second retainer positioned on the second end of the collet to provide axial retention for the blade in the slot (claim 11).
The plurality of retainers includes a plurality of metal straps (column 3, lines 67-68 and column 4, line 1) (claim 12).
The collet is round with the first end and the second end flattened (claim 15).
The ram is positioned with respect to the end of the blade in the slot (claim 19).
Also disclosed is a blade retention apparatus comprising: a receiving means including the slot to receive the end of the blade; and the retention means positioned at a first end and a second end of the receiving means to provide axial retention for the blade in the slot (claim 20).
Note the annotated figures below.



    PNG
    media_image4.png
    490
    599
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    558
    957
    media_image5.png
    Greyscale



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 638,856 is cited to show a hub with a collet, blades received in a slot, and retainers 21, 22. This reference could also have bene applied as it anticipates at least claim 1 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.
FR 3005683 and FR 3035438 show a hub with a collet, blades received in a slot, and retainers at the end of the slot. These references could also have bene applied as it anticipates at least claim 1 under 35 USC 102, but are not applied at this time in order to avoid multiple rejections.
Carre is cited to show a variable pitch propeller with collets and a hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745